Citation Nr: 0603284	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-36 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder. 
 
2.  Entitlement to service connection for residuals of a 
right nephrectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.  

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2004 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for a back disability 
and status post radical right nephrectomy.  


FINDINGS OF FACT

1.  A chronic back disorder was first clinically demonstrated 
many years after discharge from active duty and has not been 
related to service.

2.  Kidney disease resulting in right nephrectomy was first 
clinically demonstrated many years after discharge from 
service and has not been related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The veteran does not have residuals of a right 
nephrectomy that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter of March 2004, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claims for service connection, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claims, and what evidence VA would try to obtain on his 
behalf.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  Extensive VA and private clinical 
records have been requested and associated with the record.  
Under the circumstances, the Board finds that further 
assistance with respect to the claims is not required.  See 
38 U.S.C.A. § 5103A(a)(2).  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
the veteran had back injury during service, but there is no 
indication, except by way of unsupported allegation, that 
current back disability or disease that led to the 
nephrectomy may be associated with military service.  See 
discussion below.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, nephritis, and malignant 
tumors, if manifest to a compensable degree within the year 
following separation from qualifying military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

The veteran's service medical records show that in March 
1968, he fell down some stairs onto his back resulting in 
symptoms that included an inability to raise his arms, and 
pain when turning his body to either side.  Examination 
findings included point tenderness over the spinous process 
at T10-T11.  It was reported that an X-ray was negative.  
Pain relief medication was prescribed.  Upon examination in 
August 1968 for separation from service, the spine and 
musculoskeletal system were evaluated as normal.  It was 
recorded that the appellant had sustained a lumbosacral 
strain in 1967 that had been treated conservatively and 
resulted in no complications or sequelae.  The service 
medical record reflects no treatment for complaints or 
symptoms relating to the kidney or genitourinary system.

The post-service record reflects that the appellant had a VA 
examination in July 1973.  It was specifically noted that 
examination of his musculoskeletal and genitourinary systems 
was negative.  

Private clinical records dating from August 1987 indicate 
that the veteran was involved in a motorcycle accident and 
sustained a compound fracture of a tibia.  On physical 
examination at the time, reference to a chronic sore back was 
also recorded.  

A claim for a back and kidney disorders secondary to falls in 
service was received in January 2004.  

VA outpatient records dated in April 2002 indicate that the 
veteran was examined and that laboratory testing revealed 
microscopic hematuria.  A June 2002 entry indicated that he 
had a nonfunctioning kidney with the possibility of renal 
cancer.  

In a medical report dated in June 2002, W. P. DeBraber, D.O., 
wrote that the veteran was evaluated for recent microscopic 
and gross hematuria.  It was noted that he admitted to trauma 
in a fall approximately four weeks before, had been exposed 
to chemicals at work, and had a 40-50 pack/year history of 
smoking.  The physician stated that recent intravenous 
pyelogram (IVP) and renal ultrasound studies were reviewed 
and disclosed nonfunction of the right kidney with marked 
dilation of the right renal pelvis, intrarenal collecting 
systems with severe atrophy of the renal cortex and an 
obstructive process on the right side.  The veteran was 
afforded further diagnostic studies, including biopsy, 
resulting in diagnoses of hydronephrosis with wasting of the 
right kidney and neoplasm consisting of transitional cell 
carcinoma of the distal right ureter.  He underwent radical 
nephrectomy and ureterectomy with lymph node dissection in 
September 2002.  

Private clinic notes dated in January 2004 reflect that the 
veteran was seen for complaints that included neck and left 
shoulder pain.  An X-ray report dated that same month 
indicated a history of arthritis, neck and arm pain for which 
impressions that included moderate degenerative disc disease 
with narrowing and spondylosis, particularly at the C3-4, 
were rendered.  It was also noted that there were similar but 
less pronounced findings at the C5-C6 level as well as 
diffusely throughout the remaining cervical spine.  

1.  Service connection for a back disability

The service medical records indicate that the veteran was 
treated on a single occasion in 1968 for back complaints as 
the result of falling down some stairs.  No follow-up 
treatment was recorded during the remainder of his service.  
The service discharge examination report noted an incidence 
of lumbosacral strain in 1967 without sequelae.  However, 
there is no indication that the appellant developed 
degenerative changes of the back within one year of discharge 
from active duty.  While it shown that he complained of a 
sore back following a motorcycle accident in 1987, the Board 
observes that it was not until 2004 that reference to 
arthritis and degenerative disc disease along the cervical 
spine were clinically shown.  The Board thus finds that 
although the veteran now contends that he has back disability 
as the result of trauma in service, there is no clinical 
evidence of record that such injury developed into a chronic 
disorder.  The medical evidence does not show a relationship 
to service or that arthritis was shown within a year of 
separation.  In short, current back disability was not 
clinically demonstrated until many years after discharge from 
active duty, and has not been linked to the veteran's period 
of service.  The absence of any chronic disability at the 
time of his separation from service, the negative VA 
examination in 1973, and the absence of any problem for so 
many years after service are persuasive.  The preponderance 
of the evidence is therefore against the claim that current 
disability is attributable to active military service.

The Board points out that while the appellant may well 
believe that he now has a back disorder of service onset, he 
cannot support the claim on the basis of his assertions 
alone.  As a layperson without medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Under the circumstances, service connection for a 
back disorder must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for residuals of right nephrectomy

The Board also finds that the evidence does not support a 
finding that kidney disease leading to right nephrectomy is 
of service onset.  The service medical records do not 
indicate that the veteran was treated for or sustained an 
injury to the kidneys during active duty.  There is also no 
showing that the veteran referred to any problem affecting 
the kidneys when examined by the VA some years after 
discharge from service.  Evidence of kidney disease was first 
clinically demonstrated in 2002.  This is some 33 years after 
discharge from active duty and the evidence reflects that an 
obstruction was created by a ureteral carcinoma that led to 
nonfunctioning of the kidney.  There has been no suggestion 
that it was a longstanding problem or that it resulted from 
trauma.  

The Board finds in this instance that although the veteran 
asserts that he developed kidney disease from injury in 
service, there is no medical evidence to support his 
contention.  As a layperson who is untrained in the field of 
medicine, the veteran himself is not competent to provide a 
medical opinion as to this matter.  See Espiritu, supra.  No 
treating provider has ascribed the kidney problem to any 
incident of service.  Neither nephritis nor the malignant 
tumor was manifested until many years after the veteran's 
separation from service.  Accordingly, kidney disease is not 
found to have been incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  The preponderance 
of the evidence is against the claim and service connection 
for residuals of nephrectomy must also be denied. 


ORDER

Service connection for a back disorder is denied.

Service connection for residuals of right nephrectomy is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


